Non-Final Rejection
This application was filed 10/24/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding. Furthermore, in light of the effective filing date of the claims, the AIA  first to file provisions govern despite applicant’s priority claim to an earlier application. See Priority section below. The application was filed with claims 1-20, which are pending.

Priority
The present application is a continuation-in-part of application 15/698,425, which was filed on 9/7/2017 and was pending as of the filing of the present application. Application 15/698,425 is in turn a reissue application of U.S. 9,609,776, which issued on 3/28/2017 and was filed as 13/767,428 on 2/14/2013. 13/767,428 claims foreign priority to three foreign applications filed on 12/18/2012. The current application data sheet includes a specific reference to 13/767,428 and also purports to claim foreign priority to the three foreign applications, thus we need to determine to what extent such priority claims are acceptable. 
First, it is clear that the present application is not a reissue application. There is nothing in the application that indicates this to be a reissue application, and everything instead indicates this is a regular utility application. The present application is also a CIP, which by definition includes new matter, and a reissue application is barred by 35 U.S.C. 251 from including new matter. This is therefore an application that is not itself a reissue application, but claims domestic priority to a reissue application. This is acceptable under In re Bauman, 683 F.2d 405 (CCPA 1982). However, since the present application is not a reissue application, 35 U.S.C. 100(i)(2) is not applicable and the effective filing date does not extend back to the original patent on that basis.

Finally, it is clear that the present application cannot properly claim priority to any of the foreign applications. The present application was not filed within twelve months of the foreign applications, and, as noted, the present application is not entitled to claim the benefit under 35 U.S.C. 120 of 13/767,428. Thus, neither of the provisions of 37 CFR 1.55(b) can be met, nor can any right to priority be present based on some combination of 35 U.S.C. 119 and 120.
Thus, procedurally, this application can at best gain the benefit under 35 U.S.C. 120 of its direct parent application, 15/698,425. 
As to the specific merits of the priority claim, it is apparent that all of the claims of the present application include new material that is not “disclosed in the manner provided by section 112(a)” in 15/698,425, as required by 35 U.S.C. 120.1 In independent claims 1 and 20, the material of the “wherein” limitation at the end of each claim is not found in 15/698,425, as there is no disclosure in 15/698,425 of any portions connected to a ceiling. The material of 
Accordingly, the claims of the present application do not gain the benefit of any prior application. The effective filing date of the claims is 10/24/2019, the filing date of the present application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims each depend on themselves, and therefore are clearly improperly dependent. It is believed they should depend on claims 1, 1, 4, and 6, respectively.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0168983 to Opsomer et al. (“Opsomer”) in view of US 2019/03737452 to Miller et al. (“Miller”).
Regarding claim 1: 
A visual display device comprising: a plurality of display panels forming a display area, each of the display panels is securable to a common support device and independently movable relative to a nonmovable axis associated with the common support device, the common support device nonmovably positioned within the display area, the display panels positionable in a first position, comprising a first display panel movable relative to a nonmovable first axis and a second display panel movable relative to a nonmovable second axis, the first axis and the second axis being nonparallel to each other, wherein the first display panel and the second display panel are capable of simultaneous movement; 
Opsomer discloses in say Fig. 3 or 14 and the discussion thereof a plurality of display panels 12 forming a display area, each securable to common support device 14 and independently movable relative to nonmovable axis 22. The common support device 14 is 

wherein the common support device is supported in a suspended disposition from a ceiling via either an arrangement in which the common support device is connected to a direct suspended support member that is connected to the ceiling or an arrangement in which the common support device is connected to a suspension framework and the suspension framework is connected to the ceiling via a direct suspended support member that is connected to the ceiling.
Opsomer does not disclose that the common support device is supported in a suspended disposition from a ceiling. Opsomer does disclose that the common support device 14 is connected to support structure 18. [0042]. It is further disclosed that the support structure 18 may be steel cables [0052].
Miller describes a display device 10 comprising a plurality of display modules 14 forming a display area 12. See Fig. 1, [0018]-[0019]. The system hangs from a support structure 2 that can be part of the ceiling. [0018]. The system hangs via members 30 that may be metal rods/bars or steel cables. [0027]. These members 30 might be considered a direct suspended support member that is connected to the ceiling or a suspension framework that is connected to the ceiling via a direct suspended support member. It is also apparent that the members 30 of 
It would have been obvious to a person of ordinary skill in the art to have Opsomer’s steel cables be connected to a ceiling, as taught by Miller, as the use of a known technique to improve similar devices in the same way, or as applying a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143 I.C.-D. The base device of Opsomer differs from the claim in that the claimed support structure is connected to a ceiling. Miller shows a comparable device having a known technique of attaching a similar support structure to a ceiling. A person of ordinary skill could have applied this improvement technique to Opsomer merely by connecting the cables 18 to a ceiling, just as is shown in Miller, and the result of that would have been predictable given the teachings of both Miller and Opsomer—the resulting device would perform the same as in Opsomer except for its relative location, attached to a ceiling rather than a floor. When this modification is done the claim is met.

Regarding claim 2: wherein the first display panel and the second display panel are capable of non-simultaneous movement in which the first display panel is moved relative to the nonmovable first axis during a time that the second display panel is not moved relative to the nonmovable second axis.
Opsomer is clear the panels are independently movable, abstract, [0005], etc., thus they are capable of non-simultaneous movement.

Regarding claim 3: wherein the first axis and the second axis are perpendicular to each other.


Regarding claim 4: wherein the first nonmovable axis is comprised in a first plane and further comprising an assembly for selectively moving the first display panel parallel to the first plane.
Opsomer discloses that the panels may move axially parallel to panel axis 22. [0036]. There is therefore an assembly for selectively moving the first display panel parallel to a first plane parallel to axis 22.

Regarding claim 5: wherein the assembly for selectively moving the first display panel parallel to the first plane includes a motor having a take-off shaft and a linkage element connected to the take-off shaft and the first panel, the motor drivingly rotating the take-off shaft to reciprocate the linkage element along a reciprocation path, whereupon the first panel is reciprocally moved in opposite directions parallel to the first plane via movement of the linkage element along the reciprocation path.
As just stated re: claim 4 the axial movement is described in Opsomer [0036]. Opsomer does not disclose in [0036] exactly how the assembly moves the panel, though [0041] suggests motors are involved and [0036] suggests that it is similar to Fig. 9. Fig. 9 shows motor 60 having a take-off shaft that will be drivingly rotated to reciprocate a linkage element (under arrow 68) along a reciprocation path to move the panel reciprocally in opposite directions. [0040]. While these portions may not be an explicit teaching of the claim limitations, the totality of these disclosures suggests the claim limitations.  



Regarding claim 10: wherein each axis radially extending outward from the common support device. 
This is axes 22 of Opsomer Fig. 14.

Regarding claim 17. An assembly for providing select visual displays, the assembly comprising: 
a suspension framework; 
. . .
a plurality of variable tilt panels, each variable tilt panel being supportable by the suspension framework at a predetermined stand-off spacing from the reference surface; and 
a common support device, the common support device being supported within a display area delimited by the suspension framework, 
Opsomer discloses in say Fig. 3 or 14 and the discussion thereof a suspension framework 18 and a plurality of variable tilt display panels 12 each securable to common support device 14 and ultimately supported by the suspension framework 18. The common support device is within a display area delimited by suspension framework 18. The panels are necessarily at some predetermined stand-off spacing from a reference surface. For example, the sizes of the various elements such as 18 will be predetermined, and will lead to some known spacing from, say, the floor.

a first one of the variable tilt panels being independently movable relative to a first nonmovable axis associated with the common support device, a second one of the variable tilt panels being independently movable relative to a second nonmovable axis associated with the common support device, and the first nonmovable axis and the second nonmovable axis being nonparallel to each other, wherein the first one of the variable tilt panels and the second one of the variable tilt panels are capable of simultaneous movement.
Each of the panels is independently movable relative to nonmovable axis 22 associated with the common support device 14. The axes are nonparallel to each other when, say, the panels are 12’ and 12’’ as seen in Fig. 14. The panels are capable of simultaneous movement; nothing prevents this and being “capable of” something is quite broad.

. . . a plurality of fixed view panels, each fixed view panel being supportable by the suspension framework at a predetermined stand-off spacing from a reference surface . . .
Opsomer does not disclose that any of the panels are fixed view panels. Miller describes a display device 10 comprising a plurality of display modules 14 forming a display area 12. See Fig. 1, [0018]-[0019]. None of the panels are moveable, i.e. fixed view panels were known in the art. It would have been obvious to a person of ordinary skill in the art to include a mix or movable and nonmovable panels depending on what particular visual aesthetic is desired by the user. Moveable panels provide more options and flexibility but are also more complicated as they require a motor or the like, i.e. some kind of means for moving, so having fixed panels in places where the user knows that movement is not needed may be desirable for simplicity. 


Regarding claim 18: wherein the reference surface is delimited by a ceiling and the common support device is supported in a suspended disposition from the ceiling via either an arrangement in which the common support device is connected to the suspension framework that is connected directly to the ceiling or an arrangement in which the common support device is connected to the suspension framework and the suspension framework is connected to the ceiling via a direct suspended support member that is connected to the ceiling.
It would have been obvious, in view of Miller, to suspend the display from the ceiling for the same reasons as discussed above re: claim 1. In that case the reference surface may be considered the ceiling.

Regarding claim 19: and further comprising a plurality of ceiling tiles and a grid structure for supporting the ceiling tiles, the common support device is configured to be suspended from the same grid structure.
Again, it would have been obvious, in view of Miller, to suspend the display from the ceiling for the same reasons as discussed above re: claim 1. The examiner further takes Official Notice that such ceilings as claimed, having tiles and supporting grid structure and typically known as drop ceilings or suspended ceilings, were known in the art. It would have been obvious to use a drop ceiling because they are often used to improve aesthetics by hiding the infrastructure of the building, such as pipes, wiring, and the like. It would have been obvious to a person of ordinary skill in the art that if such a ceiling was already in place then other items such as the display may likewise be suspended from that grid structure that is already in place. 

Regarding claim 20: A visual display device comprising: 
a first display grouping comprising at least two display panels forming a first display area, each of the display panels of the first display grouping is securable to a first common support device, at least one surface of the first common support device continuously forming a portion of the first display area; 
a second display grouping comprising at least two display panels forming a second display area, each of the display panels of the second display grouping is securable to a second common support device, at least one surface of the second common support device continuously forming a portion of the second display area; and 
Fig. 14 shows first and second display groupings, each set of four panels 12’-12’’’’ being a group that forms a display area and is secured to a common support device 14 that continuously forms a part of the display area. 

a structure connecting the first common support device and the second common support device; 
A structure 18 connects the common support devices 14. 

wherein the at least two display panels of the first display grouping and the at least two display panels of the second display grouping are moveable in the same manner; 
In Fig. 14 at least two panels of each group of four are moveable in the same manner.

wherein each of the first common support device and the second common support device is supported in a suspended disposition from a ceiling via either an arrangement in which one or both of the first common support device and the second common support device is connected to a direct suspended support member that is connected to the ceiling or an arrangement in which one or both of the first common support device and the second common support device is connected to a suspension framework and the suspension framework is connected to the ceiling via a direct suspended support member that is connected to the ceiling.
This is the same limitation as in claim 1 (except for there being two common support devices, which is in Opsomer) and is obvious in view of Miller for the same reasons.

Pertinent Art
US 2019/0018637 to Cheon et al. describes a display system made of multiple panels, where the system may be suspended from a ceiling. Fig. 10, [0130]. 
US 2018/0336805 to Zolty et al. describes a display system made up of multiple panels, see Fig. 1, where the system may be suspended from a ceiling, [0043].
US 2016/0371047 to Cope et al. describes a display system made of multiple panels, where the system may be suspended from a ceiling. [0086].
US 2016/0363263 to Stockham et al. describes display panels hanging from bars attached to the ceiling. Fig. 3.
US 2011/0239503 to Liao describes a display system made of multiple panels, Fig. 8, where each of the panels is mounted on a ceiling. Fig. 2, [0019].

US 9,282,676 to Diaz describes a display panel that is suspended from the ceiling. Fig. 1, col. 3 lines 3-7.
US 6,337,724 to Itoh et al. describes a display system made of multiple panels, where the panels may be attached to walls or the ceiling. Fig. 21, col. 11 line 66 to col. 12 line 10.
US 4,791,417 to Bobak describes a display system made up of multiple panels, where the system may be suspended from above. Fig. 2, col. 4 line 31. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/DEANDRA M HUGHES/				/H.B.P/Reexamination Specialist, Art Unit 3992    		Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This analysis applies equally to 13/767,428. So even if it were possible for the present application to claim the benefit of 13/767,428 (as discussed above), the current invention is not “disclosed in the manner provided by section 112(a)” in any previous application.
        2 Any of Miller’s potential effective filing dates is prior to that of the present application. The application 371 filing and the PCT filing were each earlier filed than the present application, and they also claim priority to provisional application 62/446,144, which has substantially the same disclosure as the cited Miller reference.